Citation Nr: 0212734	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-12 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1955.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, denied entitlement 
to service connection for bilateral hearing loss.

In September 2000 the veteran provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

On his VA audiology examination in December 2001, the veteran 
reported having tinnitus and a history of in-service noise 
exposure.  The Board of Veterans' Appeals (Board) finds that 
this evidence raises an informal claim of entitlement to 
service connection for tinnitus.  See 38 C.F.R. § 3.155 
(2001).  It is further determined that this issue is not 
properly before the Board at the present time and that it is 
not inextricably intertwined with the issue on appeal.  
Therefore, this matter is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue decided below has been obtained.

2.  The lay and medical evidence has attributed the veteran's 
current bilateral hearing loss to his in-service noise 
exposure.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.385 (2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

Initially, the Board is satisfied that all relevant facts, 
regarding the issue discussed below, have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  This development has included obtaining all 
pertinent medical evidence that is still in existence, 
obtaining a VA medical examination with an etiology opinion, 
and affording the veteran an opportunity to testify before 
VA.  In addition, VA has complied with all notification 
requirements under 38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  As the Board is granting the benefit sought on 
appeal, further action regarding development or notification 
would merely delay a completely favorable result. 

Based on the favorable decision noted below, and as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, there is no prejudice to the veteran in 
proceeding with appellate review at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (CAVC), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).


Factual Background

At the time of his entrance into active service in January 
1952, the veteran reported no medical history of hearing 
loss.  On examination, his ears and ear drums were normal.  
His was reported to be able to hear both a whispered and 
spoken voice at 15 feet.  Similar results were reported on a 
subsequent physical examination in June 1953.  Apparently, no 
medical history was taken from the veteran at the time of his 
separation examination in December 1955.  His ears and ear 
drums were again found to be normal.  It was reported that he 
could hear a whispered voice at 15 feet.  During reserve 
service, a medical history was taken from the veteran in 
March 1957.  At that time, he denied having any history of 
ear trouble.  There are no comprehensive physical 
examinations of record for the veteran's period of reserve 
service.

The veteran's Department of Defense (DD) Form 214 indicated 
that he had served with the U. S. Navy as an ordinance 
person.  It was reported that he had United Nations, China, 
and Korean service.  His most significant service was aboard 
the U.S.S. Tausing, apparently a U. S. Navy destroyer.

In his written statements and testimony at the RO in 
September 2000, the veteran claimed that while on board the 
U.S.S. Tausing he would operate a 40 millimeter (mm.) gun in 
an open turret.  He alleged that this gun was situated next 
to a 5 inch/38 caliber gun.  His ship was required to 
participate in gun bombardments during the Korean War.  

The veteran asserted that during and after these 
bombardments, the concussion for the 40 mm. and 5 inch guns 
would leave him and his nearby shipmates unable to hear, and 
with ringing in their ears for hours afterwards.  He alleged 
that they were discouraged by their supervisors from 
complaining of these hearing problems.  The veteran claimed 
that he had experienced progressively worsening hearing loss 
since that time.

Private treatment records dated from 1997 to 1999 failed to 
note any complaints or treatment for hearing loss.  VA 
outpatient records dated in 2000 note on one occasion in 
October 2000 that the veteran was seen for complaints of 
hearing loss and tinnitus.

A VA hearing examination was provided to the veteran in 
December 2001.  The results of the audiometric testing 
revealed:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
35
30
-
50
60
65
-
-
LEFT
-
35
30
-
50
60
70

-

Hearing acuity in the right ear was reported to average 51 at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz; and in the left 
ear the reported average was 53.  Speech recognition was 84 
percent in the both ears.  The diagnosis was bilateral, mild 
to moderate sensorineural hearing loss in both ears with good 
speech recognition.  The examiner commented that there was no 
evidence in the service medical records to support the 
veteran's allegation of hearing loss.  The examiner further 
commented:

While the veteran had noise exposure in 
the [military] service that could have 
contributed to his hearing loss, there is 
no evidence to support this, without 
resorting to speculation.  It [is] likely 
as not that the veteran's noise exposure 
in the [military] service was a 
contributing factor to his current 
hearing loss.


Analysis

The veteran has presented lay evidence of noise exposure 
during his military service and reported that this was the 
onset of his hearing loss.  As a lay person, he is competent 
to provide probative evidence regarding an injury or 
symptoms.  While the separation examination of December 1955 
did not report any hearing loss, this examination also failed 
to specifically find that the veteran's hearing acuity was 
normal.  

The only finding made was that the veteran could hear a 
whispered voice at 15 feet, a notoriously imperfect and 
subjective test for hearing loss.  There are no in-service 
audiometric tests that would provide objective findings of 
lost hearing acuity.  Therefore, the Board finds that the 
whispered voice test of December 1955 does not conclusively 
show that the veteran did not have hearing loss at that time.  

The veteran has claimed that his hearing loss first occurred 
during active service, while a medical history taken in March 
1957 noted that he did not have a medical history of 
"ear...trouble."  As the question posed in March 1957 was 
rather vague and not specifically directed to problems with 
hearing acuity, the Board will resolve any doubt about the 
claimed onset of hearing loss in the veteran's favor.  See 
38 U.S.C.A. § 5107(b).  Thus, the lay evidence supports an 
onset of hearing loss during his military service.

A review of the audiometric testing of December 2001 
indicates that the veteran has a recognizable bilateral 
hearing loss for VA purposes under the provisions of 
38 C.F.R. § 3.385.  While the reported averages in each ear 
are wrong (that is, based on the reported audiometric 
findings, the right ear average is 48 and the left is 49), 
the reported findings clearly show an auditory threshold of 
40 decibels in at least one frequency in each ear and speech 
recognition scores less 94 percent in each ear.  38 C.F.R. 
§ 3.385.



It is conceded by the Board, that based on the veteran's 
military occupational specialty and duties aboard the U.S.S. 
Tausing, he was exposed to significant noise from naval 
bombardment.  The VA examiner of December 2001 apparently 
related the veteran's bilateral hearing loss to his military 
experiences, but indicated that this opinion was speculation.  
However, the Board finds that this medical opinion in 
combination with the lay evidence is sufficient to establish 
that the current hearing loss is related to military service.  

Since the military hearing test in question carries so little 
probative value, it cannot be used to discredit the veteran's 
testimony regarding in-service hearing loss.  Thus, the Board 
finds that the evidence supports a nexus between the 
veteran's in-service noise exposure and his current bilateral 
hearing loss.  Under such circumstances, service connection 
must be awarded.

Based on the above analysis, the Board finds that the 
evidence has established that the veteran's current bilateral 
hearing loss is the result of his in-service noise exposure.  
Therefore, his bilateral hearing loss must be found to be 
service-connected.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt and resolved all 
such doubt in the veteran's favor.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

